IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00130-CR

ROBERT EARL JONES,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 11-03851-CRF-85


                              ABATEMENT ORDER


       On April 17, 2013, Appellant filed a pro se notice of appeal of the trial court’s

judgment signed and entered on April 8, 2013. In the notice of appeal, Appellant states

that he is indigent.

       The appointment of counsel for an indigent defendant in a criminal case is under

the sole authority of the trial court. See Enriquez v. State, 999 S.W.2d 906, 907-08 (Tex.

App.—Waco 1999, order); TEX. CODE CRIM. PROC. ANN. art. 26.04(a) (West Supp. 2011);

cf. Meza v. State, 206 S.W.3d 684, 688 (Tex. Crim. App. 2006). The Court abates this cause
to the trial court with instructions to determine whether Appellant is indigent and

entitled to appointed counsel and a free record.

        Within twenty-one (21) days after the date of this order, the trial court shall

conduct a hearing, if necessary, and make the above determination. The trial court clerk

and court reporter shall file any supplemental records within thirty-five (35) days after

the date of this order.



                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed May 16, 2013
Do not publish




Jones v. State                                                                     Page 2